                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


ABS GLOBAL, INC.,

            Plaintiff/Counterclaim-Defendant,

       v.

INGURAN, LLC d/b/a SEXING
TECHNOLOGIES,

            Defendant/Counterclaim-Plaintiff,
                                                               No. 3:14-cv-503-wmc
and

XY, LLC,

            Intervenor Defendant/
            Counterclaim-Plaintiff,

       v.

GENUS PLC,

               Counterclaim-Defendant.


                                      NOTICE OF APPEAL

       Notice is hereby given that Inguran, LLC d/b/a Sexing Technologies and XY, LLC appeal

to the U.S. Court of Appeals for the Seventh Circuit from the September 27, 2018 “ORDER

denying 807 Motion for Attorney Fees; granting in part and denying in part 810 Motion for

Attorney Fees; granting in part and denying in part 814 Bill of Costs; granting 817 Bill of Costs;

granting 847 Motion for Leave to File a reply brief.” Dkt. #873.
Dated: October 26, 2018       Respectfully submitted,

                              /s/Kirt S. O’Neill
                              Sarah A. Zylstra
                              Wisconsin State Bar No. 1033159
                              BOARDMAN & CLARK LLP
                              One South Pinckney, Suite 410
                              P.O. Box 927
                              Madison, Wisconsin 53701-0927
                              Telephone: (607) 257-9521
                              szylstra@boardmanclark.com

                              Kirt S. O’Neill
                              Texas State Bar No. 00788147
                              (admitted pro hac vice)
                              Daniel L. Moffett
                              Texas State Bar No. 24051068
                              (admitted pro hac vice)
                              AKIN GUMP STRAUSS HAUER & FELD LLP
                              300 Convent Street, Suite 1600
                              San Antonio, Texas 78205-3732
                              Telephone: (210) 281-7000
                              Fax: (210) 224-2035
                              koneill@akingump.com
                              dmoffett@akingump.com

                              Fairley Spillman
                              District of Columbia Bar No. 384879
                              (admitted pro hac vice)
                              AKIN GUMP STRAUSS HAUER& FELD LLP
                              1333 New Hampshire Avenue, N.W.
                              Washington, District of Columbia 20036
                              Telephone: (202) 887-4000
                              Facsimile: (202) 887-4288
                              fspillman@akingump.com


                              Attorneys for Inguran, LLC and XY, LLC




                          2
                               CERTIFICATE OF SERVICE

      I certify that a copy of the foregoing has been served upon all counsel of record via the

court’s CM/ECF system on October 26, 2018.




                                            /s/ Kirt S. O’Neill
                                            Kirt S. O’Neill




                                               3
